Citation Nr: 0203957	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  98-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 28, 
1990, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from January 1970 to 
January 1973.  

This appeal arises from a December 1997 rating action entered 
by the San Juan, Puerto Rico regional office (RO) of the 
Department of Veterans Affairs (VA) that assigned November 7, 
1991 as the date from which TDIU benefits were effective.  
The veteran expressed his disagreement with this decision in 
March 1998, and in an April 1998 rating action the veteran's 
TDIU benefits were made effective from September 28, 1990.  
The veteran continued to express his disagreement with the 
effective date for this award, and he perfected an appeal in 
this regard in June 1998.  Thereafter, the case was forwarded 
to the Board of Veterans' Appeals (Board) in Washington, DC 
and in July 1999, the Board denied the veteran's claim.  The 
veteran appealed this decision to the Court of Appeals for 
Veterans Claims, (Court).  

While the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, 
filed an unopposed motion with the Court, asking the Court to 
vacate the Board's July 1999 decision.  The Court granted the 
motion in an April 2000 order, and the case was returned to 
the Board.  

In August 2000, the Board remanded the matter to the RO for 
additional development.  Thereafter, the RO continued to deny 
the veteran's claim, and in November 2001, a supplemental 
statement of the case was issued to him and his 
representative.  The case was eventually returned to the 
Board, and referred to the undersigned for her consideration.  

In addition to the foregoing, the record shows that in a 
decision dated August 1, 1990, the Board, exercising its 
administrative discretion, granted the veteran service 
connection for a psychiatric disability.  In that decision, 
the Board also advised the veteran that the effective date 
for the award of that benefit was subject to the provisions 
of 38 C.F.R. § 3.400(h)(3) regarding any retroactive award, 
and that accordingly, the effective date for the benefit 
granted was the date of the Board's decision.  [38 C.F.R. 
§ 3.400(h)(3) provides that where a prior decision on an 
issue has become final, (as occurred here) but where a 
benefit is granted based on a difference of opinion, (as also 
occurred here), the effective date of the award is the date 
of the favorable Board decision.]  

The explanation the Board provided notwithstanding, in a 
statement received at the RO in September 1990, the veteran 
expressed his disagreement with the effective date that had 
been assigned for his newly established service connected 
disability.  At a hearing conducted at the RO in November 
1990, it was essentially explained to the veteran that since 
the effective date for this award of service connection was 
established by the Board, it could not be appealed to the RO, 
but that the matter would have to be taken up directly with 
the Board.  The record does not show that the veteran has 
raised this issue with the Board.  

Since the effective date established for service connection 
for psychiatric disability was assigned by the operation of 
law under 38 C.F.R. § 3.400 rather than any determination 
made at the RO, and because the veteran was properly advised 
of the action to take to dispute this determination, which 
action the veteran has not taken, the effective date question 
raised by the veteran in his September 1990 statement may be 
considered fully addressed.   


FINDINGS OF FACT

1.  Prior to August 1990, the veteran was service connected 
for a single disability, a left knee disorder which has not 
been evaluated in excess of 20 percent disabling.  

2.  In 1983, the Social Security Administration determined 
the veteran was disabled for purposes of Social Security 
benefits based on impairment primarily caused by a 
psychiatric disorder.

3.  Effective from August 1, 1990, the veteran was service 
connected for a psychiatric disorder, which has been 
evaluated as 70 percent disabling since that date.  

4.  In September 1990, the veteran submitted an informal 
application for TDIU benefits.  

5.  In an April 1998 rating action, the veteran was awarded 
TDIU benefits effective from September 1990.  

6.  All the evidence shows it was factually ascertainable 
that the veteran was unable to secure or follow substantially 
gainful employment due to service connected disability as of 
the date on which service connection was established for a 
psychiatric disorder.   


CONCLUSION OF LAW

The criteria for establishing an effective date of August 1, 
1990, for the assignment of a total rating based upon 
individual unemployability due to service-connected 
disability, have been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5110, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.400 (0)(2), 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case reflects that the veteran 
established service connection for a left knee disability in 
a July 1973 rating action.  At that time, the veteran was 
assigned a 10 percent disability evaluation, effective from 
January 1973.  In a February 1988 decision entered by the 
Board, the veteran was awarded an increased 20 percent 
disability evaluation for his left knee disorder.  This 
increased benefit was made effective from January 1986, and 
it has remained in effect to the present time.  

In a decision dated on August 1, 1990, the Board granted the 
veteran service connection for a psychiatric disorder.  Prior 
to that time, the veteran's left knee disability was his only 
service connected disorder.  In an August 1990 rating action, 
the date of the Board's decision was established as the date 
from which service connection for the veteran's psychiatric 
disorder was made effective.  In 1991, the veteran's 
psychiatric disorder was assigned a 70 percent disability 
evaluation which was also made effective from August 1, 1990.  

In September 1990, the veteran submitted an informal 
application for TDIU benefits.  Entitlement to that benefit 
was eventually granted in an October 1997 decision by the 
Board.  In an April 1998 rating action, this award was made 
effective from September 1990, the date the veteran's 
informal application for this benefit was received.  The 
veteran now seeks to establish an earlier effective date for 
the award of TDIU benefits.  

Under applicable criteria, the effective date for increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 U.S.C.A. 
§ 5110 (b) (2); 38 C.F.R. § 3.400 (o) (2).  Pursuant to 
38 C.F.R. § 4.16, a total disability rating for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service connected 
disability, provided that where there is only one service 
connected disability, this disability shall be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

As set forth above, the veteran's original application for 
TDIU benefits was received at the RO in September 1990.  The 
foregoing criteria provide that an effective date for this 
benefit may be granted up to one year prior to the receipt of 
the claim, if the evidence shows the criteria for that 
benefit were met during this period.  As it happens, the 
claims file contains no treatment or other relevant records 
dated during this one year period prior to receipt of the 
veteran's claim from which to judge whether the veteran met 
the criteria for TDIU benefits during that time.  In Hazan v. 
Gober, 10 Vet. App. 511 (1997), however, it was held that all 
the evidence of record must be considered when determining if 
an increase in disability was ascertainable during this 
period, not just any evidence that may happen to have been 
created during this one year time frame.  

In considering all the evidence of record, the Board notes as 
a preliminary matter that the veteran was born in March 1951, 
and that he completed a 4-year bachelor's degree in Business 
Administration.  It also must be recalled that prior to 
August 1990, the only disability for which service connection 
was in effect was the veteran's left knee disorder.  
Therefore, for purposes of considering whether the criteria 
for an award of TDIU benefits were met prior to that time, 
only the impairment from the veteran's left knee can be 
considered.  As already mentioned, however, the veteran's 
left knee disability was, at most, only evaluated as 20 
percent disabling for VA purposes during this period.  
Clearly, therefore, the veteran did not meet the schedular 
criteria for an award of TDIU benefits prior to August 1990.  
Furthermore, although the evidence shows that by 1984 the 
veteran's left knee disorder caused sufficient impairment as 
to preclude his further participation in the rigors of 
military service with an infantry unit in the National Guard, 
the evidence does not show that the veteran's left knee 
disability, by itself, was considered by those providing his 
medical care as precluding all forms of substantially gainful 
employment.  In this regard, it is observed that when the 
veteran was examined for VA purposes in 1987, he exhibited 
full extension of the left knee, flexion to 90 degrees, only 
moderate laxity of the medial collateral ligament with 
instability, and what was characterized as only mild to 
moderate patellar deviation on extension.  Accordingly, 
during the time when the veteran's only service connected 
disability was his left knee disorder, he did not meet the 
criteria for an award of TDIU benefits.  

The evidence also shows, however, that the veteran is 
currently considered disabled by the Social Security 
Administration and that his entitlement to Social Security 
benefits began as long ago as 1983.  In addition, the record 
confirms that the primary diagnosis accounting for the 
veteran's disability for purposes of Social Security benefits 
was his psychiatric disorder.  As described above, the 
veteran has been service connected for his psychiatric 
disorder evaluated as 70 percent disabling from August 1, 
1990.  Thus, as of that date, the evidence showed that the 
veteran met the schedular criteria for TDIU benefits, that he 
had not worked since 1982, and that he was considered too 
disabled to work by the Social Security Administration in 
1983, primarily because of his psychiatric impairment.  Under 
these circumstances, it is reasonable to conclude that at the 
time service connection for a psychiatric disorder was 
established on August 1, 1990, the level of impairment caused 
by that disability, in combination with the veteran's left 
knee disorder, was sufficient to meet the criteria for TDIU 
benefits.  Since August 1, 1990 is within one year of the 
veteran's informal application for TDIU benefits received in 
September 1990, under the circumstances of this case, the 
Board considers the criteria for an award of TDIU benefits 
effective from August 1, 1990 are met, and to this extent the 
appeal is granted.   


Veterans Claims Assistance Act of 2000

In reaching the foregoing conclusion regarding the veteran's 
claim, the Board notes that during the pendency of this 
appeal, the Veterans' Claims Assistance Act of 2000 (VCAA) 
was signed into law.  This legislation, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law, which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are now published at 66 Fed. Reg. 45620, 45630-32 (August 29, 
2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

In regard to the obligation to assist the veteran, the Board 
notes that in the instructions received from the Court when 
the case was returned from that body in April 2000, the Board 
was directed to base its conclusion on all the evidence in 
the record at that time, consistent with the prior holding by 
the Court in Hazan, supra.  Given the nature of this claim 
and these instructions, the record in this case is 
essentially fixed, and in any event, the veteran has not 
identified any other relevant evidence that should be 
secured.  Further, the Board observes that through the 
statement of the case and supplemental statements of the 
case, the veteran has been informed of the criteria which had 
to be met to establish entitlement to the benefit he sought 
and of the evidence considered in connection with his claim.  
Under these circumstances, the Board concludes that VA has 
met its notice requirements and its duty to assist in 
developing the facts pertinent to this claim pursuant to the 
provisions of the VCAA, and that no further development in 
this regard is required.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an earlier effective date 
of August 1, 1990, for the assignment of a total disability 
evaluation for compensation purposes, based upon individual 
unemployability, is granted. 


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

